
	

113 S1 IS: Immigration Reform that Works for America’s Future Act
U.S. Senate
2013-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1
		IN THE SENATE OF THE UNITED STATES
		
			January 22
			 (legislative day, January 3), 2013
			Mr. Reid (for himself,
			 Mr. Leahy, Mr.
			 Menendez, Mr. Durbin,
			 Mr. Schumer, Ms. Hirono, Mr.
			 Schatz, Mr. Brown,
			 Mrs. Feinstein, Mr. Coons, Mrs.
			 Gillibrand, Mr. Blumenthal,
			 Ms. Klobuchar, Mrs. Boxer, Mr.
			 Levin, and Mr. Heinrich)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To reform America's broken immigration system.
		  
	
	
		1.Short
			 titleThis Act may be cited as
			 the Immigration Reform that Works for
			 America’s Future Act.
		2.Sense of the
			 SenateIt is the sense of the
			 Senate that Congress should—
			(1)create a roadmap
			 for immigrants who are here without legal status to earn citizenship, provided
			 they pay taxes, complete a background check, learn English, and show a
			 commitment to America;
			(2)allow students
			 who came to America as children to earn citizenship by attending college or
			 joining the Armed Forces;
			(3)protect the
			 sustainability of the American agricultural industry, including the dairy
			 industry, with a stable and legal agricultural workforce;
			(4)encourage those
			 who seek to invest in the United States and create American jobs;
			(5)permit and
			 encourage individuals who earn an advanced degree from one of our world-class
			 universities to remain in the United States, rather than using that education
			 to work for our international competitors;
			(6)fulfill and
			 strengthen our Nation's commitments regarding security along our borders and at
			 our ports of entry;
			(7)strengthen our
			 Nation’s historic humanitarian tradition of welcoming asylum seekers and
			 refugees and improve existing policies that support immigrant victims of crime
			 and domestic violence;
			(8)create an
			 effective electronic verification system and strengthen enforcement to prevent
			 employers from hiring people here illegally;
			(9)implement a
			 rational legal immigration system that promotes job creation by converting the
			 current flow of illegal immigrants into the United States into a more
			 manageable, controlled, and legal process for admitting immigrants while, at
			 the same time, safeguarding the jobs, rights, and wages of American workers;
			 and
			(10)adopt practical
			 and fair immigration reforms to help ensure that all families are able to be
			 together.
			
